 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 559-4000
   Facsimile: (559) 559-4099
 5

 6 Attorneys for the
    United States of America
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            CASE NO. 6:19-mj-00030

11              Plaintiff,                                STIPULATION AND ORDER TO
                                                          CONTINUE PRELIMINARY
12      v.                                                HEARING

13   RAMONCHITO RACION

14              Defendants.

15

16                                           BACKGROUND

17           This matter is currently scheduled for a preliminary hearing on January 27, 2020,

18 following a request by the parties to continue the date and a finding by the Court that the ends of
19 justice supported a continuance. Federal Rule of Criminal Procedure 5.1(d) provides that the

20 time limits relating to preliminary hearings may be extended “one or more times” with the

21 defendant’s consent and a showing of good cause. Here, the parties agree that there is good

22 cause for the extension, as counsel require one additional week to attempt pre-indictment

23 resolution or in the alternative, to prepare for further proceedings. The parties request that a

24 preliminary hearing be re-set for February 3, 2020.

25           The parties also agree that time should be excluded under the Speedy Trial Act, 18

26 U.S.C. § 3161(b), which requires an indictment within 30 days of a defendant’s arrest or service
27 of a summons, for defense preparation, plea negotiation, and continuity of counsel.

28

29                                                    1
30
 1                           STIPULATION AND PROPOSED ORDER

 2

 3          IT IS HEREBY STIPULATED by and between the parties hereto, and through their

 4 respective attorneys, that the preliminary hearing currently set for January 27, 2020 be

 5 continued to February 3, 2020. The parties agree to exclude time under the Speedy Trial Act

 6 from January 27, 2020 to February 3, 2020, because the interest of the public and of the

 7 defendant in a public indictment and trial are outweighed by the need for defense preparation,

 8 plea negotiation, and continuity of counsel.

 9

10                                                             Respectfully submitted,

11                                                             McGREGOR W. SCOTT

12                                                             United States Attorney

13

14 DATED: January 21, 2020                              By:    /s/ Michael G. Tierney         _

15                                                             Michael G. Tierney
                                                               Assistant United States Attorney
16

17

18 DATED: January 21, 2020                              By:    /s/ Eric v. Kersten___________
19                                                             Eric V. Kersten
20                                                             Attorney for Ramonchito Racion

21

22

23

24

25

26
27

28

29                                                  2
30
 1                                              ORDER

 2
            The preliminary hearing currently set for January 27, 2020 is continued to February 3,
 3
     2020 at 2:00 pm before Magistrate Judge Sheila K. Oberto. The period from January 27,
 4
     2020 to February 3, 2020 shall be excluded under the Speedy Trial Act. The Court finds that he
 5
     interest of the public and of the defendant in a public indictment and trial are outweighed by the
 6
     need for defense preparation, plea negotiation, and continuity of counsel.
 7

 8 IT IS SO ORDERED.

 9
        Dated:     January 22, 2020                           /s/ Barbara   A. McAuliffe            _
10                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29                                                    3
30
